Citation Nr: 1016875	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  09-03 663	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a left eye disorder, 
claimed as scarring.


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from August 1985 to 
January 1995.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2007 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The Veteran contends that she currently has a left eye scar 
related to an incident in service in 1989 when a foreign 
object got in her left eye, and therefore service connection 
is warranted.

Service treatment records show that in September 1989 the 
Veteran complained of having the sensation of a foreign body 
in her left eye for two days.  She also complained of itching 
and irritation in the left eye.  At that time she had no 
blurred vision or pain in the left eye.  A tiny metal foreign 
body with rust was found pursuant to examination by the 
ophthalmology clinic.  At a follow-up visit at the optometry 
clinic, two days later, the Veteran was assessed with 
abrasion secondary to foreign body removal, resolved, tiny 
residual rust stain.  In October 1989 the Veteran had an 
optometric examination due to complaints of seeing an 
occasional haze or distortion from the left eye.  On 
examination her unaided visual acuity far and near with the 
left and right eyes was 20/20.  The assessment was ocular 
health, within normal limits.  In August 1990 the Veteran was 
seen with complaints of left eye irritation.  She reported 
that she had 20/20 vision and no complaints of blurry vision.  
The assessment was corneal abrasion, left eye.

An optometry examination in October 1993 revealed the 
Veteran's complaints of blurry vision and headaches.  She 
reported a prior history of a foreign object in her left eye 
in 1989.  The examination report noted an old foreign body 
scar of the left eye.  The assessment was myopic.  Clinical 
evaluation of the eyes at the discharge examination in 
November 1994 revealed no abnormalities of the left eye.  The 
Veteran's visual acuity for distance with both eyes was 20/30 
and for near vision with both eyes it was 20/20.  Further, in 
her medical history report, at the time of the discharge 
examination, the Veteran indicated that she had no eye 
trouble.

Post-service in March 1995 the Veteran had a general medical 
compensation examination.  There were no complaints of any 
eye problems noted.  Examination of the eyes showed the 
pupils equal, round, reactive to light and accommodation, 
fields were full and vision of the left eye was 20/25.  
Private treatment records from the Veteran's eye physician, 
Dr. JLM, dated in 2006 and 2007, have been associated with 
the claims folder.  A review of such private treatment 
records shows that the Veteran was seen for blurred vision, 
itchy eyes due to allergy and suspect glaucoma.  There is a 
statement from Dr. JLM dated March 2007 which states 
"Patient has Pterygium nasal cornea in left eye as before."  

The Veteran should be afforded a VA examination to assess the 
nature and etiology of any current left eye disability.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination in order to determine the 
nature and etiology of any current left 
eye disability.  It is imperative that 
the claims file be made available to the 
examiner in connection with the 
examination.  Any medically indicated 
special tests should be accomplished, and 
all special test and clinical findings 
should be clearly reported.  For any left 
eye disability found, the examiner should 
indicate whether it is at least as likely 
as not (a 50% or higher degree of 
probability) due to service or any 
incident therein, to include the foreign 
metal fragment removed from her left eye 
in service.  

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  The examiner should 
reconcile any opinion with the treatment 
records on file and lay statements of the 
Veteran.

2.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the service connection 
claim.  If any benefit sought is not 
granted in full, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




 Department of Veterans Affairs


